Citation Nr: 1112691	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a disability manifested by loss of use of the lower extremities, as secondary to multiple sclerosis.

3.  Entitlement to service connection for bladder incontinence, as secondary to multiple sclerosis.

4.  Entitlement to service connection for a left eye disorder, including decreased visual acuity and ocular neuritis, as secondary to multiple sclerosis.

5.  Entitlement to service connection for facial neuropathy, as secondary to multiple sclerosis.

6.  Entitlement to service connection for neuropathy of the upper extremities, as secondary to multiple sclerosis.

7.  Entitlement to service connection for neuropathy of the lower extremities, as secondary to multiple sclerosis.

8.  Entitlement to service connection for a bowel disorder, as secondary to multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to March 1956.  Prior to his active duty, the Veteran also served in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

This case has previously come before the Board.  In November 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The competent and probative evidence does not establish multiple sclerosis was initially manifested during service or within seven years after discharge from service, or that multiple sclerosis is related to active service.

2.  The competent and probative evidence does not establish disability manifested by loss of use of the lower extremities related to service or service-connected disability.  

3.  The competent and probative evidence does not establish disability manifested by bladder incontinence related to service or service-connected disability.  

4.  The competent and probative evidence does not establish a left eye disorder, including decreased visual acuity and ocular neuritis, is related to service or service-connected disability.  

5.  The competent and probative evidence does not establish facial neuropathy related to service.  

6.  The competent and probative evidence does not establish neuropathy of the upper extremities related to service.  

7.  The competent and probative evidence does not establish neuropathy of the lower extremities related to service.  

8.  The competent and probative evidence does not establish disability manifested by a bowel disorder.  



CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred or aggravated in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Disability manifested by loss of use of the lower extremities was not incurred or aggravated in active service, is not related to service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Disability manifested by bladder incontinence was not incurred or aggravated in active service, is not related to service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  A left eye disorder, including decreased visual acuity and ocular neuritis, was not incurred or aggravated in active service, is not related to service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  Facial neuropathy was not incurred or aggravated in active service, is not related to service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

6.  Neuropathy of the upper extremities was not incurred or aggravated in active service, is not related to service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

7.  Neuropathy of the lower extremities was not incurred or aggravated in active service, is not related to service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


8.  Chronic disability manifested by a bowel disorder was not incurred or aggravated in active service, is not related to service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The February 2006 and January 2010 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted in this case by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in March 2010.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Multiple sclerosis may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within seven years of leaving qualifying service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial compliance with the Board's November 2009 remand.  The Veteran was afforded a VA examination and the claims were readjudicated.  The evidence is adequate for the Board to proceed to a determination.

The Veteran asserts that his multiple sclerosis and associated disorders claimed on appeal are related to service.  Having reviewed the record, the Board finds that service connection is not warranted.  

The Board notes that there is both positive and negative evidence in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In regard to the April 2007 VA neurology opinion to the effect that the in-service symptoms described by the Veteran, to include fatigue, loss of balance, and dizziness, could have been manifestations of multiple sclerosis, the Board finds the opinion to be of diminished probative value, if any.  The Board recognizes that the examiner's opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The critical question is whether the medical opinion is credible in light of all the evidence.  In fact, the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

The Board notes that the April 2007 opinion does not adequately address the negative service treatment records or the significant lapse in time between separation and the initial documented diagnosis of multiple sclerosis.  In addition, while the examiner noted that the Veteran's description of recommended use of a cane due to arthritis following separation could also suggest that he had multiple sclerosis at that time, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

Against this background is the March 2010 VA examination report and opinion.  In noting no in-service complaints, treatment, or diagnosis relevant to multiple sclerosis, the examiner stated that the clinical diagnosis of multiple sclerosis was entered in 1973, 17 years after separation, and that there was no evidence that the Veteran's multiple sclerosis manifested as of, or prior to, March 1963.  The Board notes that such is not inconsistent with an August 1993 private record noting a diagnosis of multiple sclerosis in 1973, the notation of a 30-year history of multiple sclerosis in a June 2004 private record, and notation of a 12-year history of multiple sclerosis in a February 1984 record.  The March 2010 VA examiner specifically concluded that it is less than likely that multiple sclerosis is related to service.  

To the extent that a history of multiple sclerosis symptoms are noted during service or within seven years after separation, to include in the April 2007 VA opinion, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board notes that the April 1953 cadet examination report, as well as examination reports, dated in May 1954 and August 1955, show that clinical evaluation was normal, except for flat feet, identifying body marks, scars, and tattoos, and a septal spur.  On the accompanying medical history to the May 1954 examination report, the Veteran denied having or having had dizziness or fainting spells, eye trouble, throat trouble, cramps in the legs, frequent indigestion, stomach, liver or intestinal trouble, frequent or painful urination, lameness, foot trouble, neuritis, paralysis, and nervous trouble of any sort.  The Board notes that service personnel records reflect a 90-day early release from active service for educational purposes.  Further, the March 1956 separation examination report shows that neurologic examination was normal.  

In addition, the March 2010 VA opinion attributes ambulation/balance problems, dysphagia, urinary incontinence, left hand numbness, facial numbness and decreased vision (optic neuritis) to multiple sclerosis, and attributes weakness in the right lower and upper extremities and associated difficulty dressing and showering, right foot weakness causing ambulation difficulties, slurred speech, poor hand writing, and decreased taste, to residuals of a stroke.  In addition, an August 2009 VA treatment record notes a history of multiple sclerosis with new left thalamic ischemic cerebrovascular accident resulting in right-sided weakness, impaired coordination, poor balance, and mild dysarthria.  Further, in an August 1993 private record, left eye problems, dizziness, and fatigue were attributed to multiple sclerosis.  

In addition, an April 1996 private record notes that the etiology of frequent loose stools was uncertain and on VA examination in March 2010, no bowel disorder was reported.  Absent a current disability, service connection is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, the Board finds that service connection is not warranted for a bowel disorder.  The competent evidence does not establish a relationship between the claimed disorders on appeal and service, or that the claimed disorders are otherwise related to service or service-connected disability.  

In this case, the competent and probative evidence establishes the initial documented evidence of complaints or findings associated with multiple sclerosis is in the 1970s.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis and weighs against the claims in this case.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board notes that a determination as to whether disability is related to service requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the competent and probative March 2010 VA medical opinion.  The examiner reviewed the claims file and provided a rationale for the opinion based on accurate findings and reliable principles.  The opinion is not inconsistent with the contemporaneous records and is supported by not only the service records, but also VA and private treatment records.

In sum, the competent and probative evidence does not establish that multiple sclerosis was manifest during service or within seven years after separation, and does not establish a relationship between service and multiple sclerosis or disability manifested by loss of use of the lower extremities, bladder incontinence, a left eye disorder, including decreased visual acuity and ocular neuritis, facial neuropathy, neuropathy of the upper extremities, or neuropathy of the lower extremities.  In addition, the competent evidence does not establish chronic disability due to a bowel disorder.  

Because service connection for multiple sclerosis is denied, service connection for disability secondary thereto is also denied.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for multiple sclerosis is denied.  

Service connection for a disability manifested by loss of use of the lower extremities is denied.

Service connection for bladder incontinence is denied.

Service connection for a left eye disorder, including decreased visual acuity and ocular neuritis, is denied.  

Service connection for facial neuropathy is denied.  

Service connection for neuropathy of the upper extremities is denied.  

Service connection for neuropathy of the lower extremities is denied.  

Service connection for a bowel disorder is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


